Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The double patenting rejection of the Non-Final office action mailed 8/19/2021, have been overcome by the terminal disclaimer filed on 10/05/2021.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
1. Cho et al (US 2018/0356325 A1) teaches a viscometer that include a disposable U-shaped tube and a capillary tube that use surface tension driven flow for the measurement of viscosity of a liquid over a range of shear rates.
2. Larson (US 2014/0262516 A1) teaches capillary rheometer that is adapted to measure viscosity parameters of drilling fluid at wellbore in level or pressure mode.
3. Burge et al (US 2008/0289875 A1) teaches method to design drillstring using optimization technique.
4. Vajargah et al (NPL: Determination of drilling fluid rheology under downhole conditions by using real-time distributed pressure data, 2015) teaches a monitoring method that include an equivalent pipe approach and drillstring pipe viscometer. This method combines this viscometer with a down-hole monitoring method to achieve realistic down-hole measurements in real-time.

“flowing the sample through an elongated tubular member at a plurality of different flow rates, the elongated tubular member installed at the wellbore drilling site, wherein the elongated tubular member comprises a first section and a second section, both the first section and the second section are straight, the first section connects to the second section to form a "U" shape, the first section has a first inner diameter, the second section has a second inner diameter, the first inner diameter is larger than the second inner diameter, and wherein the drilling fluid is flowed through a drill string beneath a surface of the wellbore drilling site during a wellbore drilling operation, the elongated tubular member is installed above the surface of the wellbore drilling site and separated from the drill string, and at least one of the first inner diameter or the second inner diameter is equal to an inner diameter of the drill string;” 
in combination with the remaining elements and features of the claimed invention. The dependent claims would be allowable for at least their dependence on independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1-16 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148